This is an attempted appeal from a temporary restraining order which expires by its own express terms on November 22, *Page 277 
1937. The cause is pending before the Court of Civil Appeals at Waco, and that court has certified to this Court certain questions of law arising in such appeal.
It is evident that this Court can not hear this cause, finally answer the questions certified, and certify such answers to the Court of Civil Appeals, prior to November 22, 1937, when the order appealed from expires by its own terms. It is therefore evident that this case is now moot as a cause in this Court. Sterling v. Ferguson, 122 Tex. 122,53 S.W.2d 753; State ex rel. v. Court of Civil Appeals, etc., 123 Tex. 549,75 S.W.2d 253; Cummings v. Democratic Executive Committee, etc., (Civ. App.) 97 S.W.2d 368.
It is therefore ordered that the certificate be dismissed and that the record be returned to the Court of Civil Appeals.
Opinion delivered November 3, 1937.